 


113 HR 3505 IH: Technology, Equality and Accessibility in College and Higher Education Act
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3505 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Mr. Petri introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Architectural and Transportation Barriers Compliance Board to develop accessibility guidelines for electronic instructional materials and related information technologies in institutions of higher education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Technology, Equality and Accessibility in College and Higher Education Act or the TEACH Act. 
2.Guidelines for accessible electronic instructional materials and related information technologies in institutions of higher education 
(a)In generalNot later than 18 months after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board established pursuant to section 502 of the Rehabilitation Act of 1973 (29 U.S.C. 792) (in this Act referred to as the Access Board) shall develop guidelines for the accessibility of electronic instructional materials and related information technologies in institutions of higher education. Such guidelines shall— 
(1)include performance criteria to ensure that such materials and technologies are accessible to covered blind individuals and covered individuals with a disability; and 
(2)be consistent with the standards for technical and functional performance criteria issued pursuant to section 508(a)(2)(A)(ii) of the Rehabilitation Act of 1973 (29 U.S.C. 794d(a)(2)(A)(ii)).  
(b)Harmonization with national and international standardsThe Access Board shall, to the extent practicable, ensure that the guidelines issued under subsection (a) are consistent with national and international accessibility standards for electronic instructional materials and related information technologies. 
(c)Review and amendmentNot later than 3 years after the effective date of the guidelines described in subsection (a), and every 3 years thereafter, the Access Board shall review and, as appropriate, amend such guidelines to reflect technological advances or changes in electronic instructional materials and related information technologies.  
3.Safe harbor protectionsInstitutions of higher education that use electronic instructional materials and related information technologies that comply with the accessibility guidelines described in section 2 shall be deemed to be in compliance with the non-discrimination provisions section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and titles II and III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12131 et seq., 42 U.S.C. 12181 et seq.) with respect to the use of such materials or technologies. 
4.Noncompliant electronic instructional materials and related information technologiesNothing in this Act shall be construed to require an institution of higher education to use electronic instructional materials or related information technologies that conform to the accessibility guidelines described in section 2 if the institution of higher education provides such materials or technologies, or an accommodation or modification, that would allow covered blind individuals and covered individuals with a disability to receive the educational benefits of such materials or technologies— 
(1)in an equally effective and equally integrated manner as non-disabled or non-blind students; and 
(2)with substantially equivalent ease of use of such materials or technologies. 
5.Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out section 2 of this Act. 
6.DefinitionsIn this Act the following definitions apply: 
(1)Blind individualThe term blind individual means an individual whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20 degrees. 
(2)Covered blind individual and covered individual with a disabilityThe terms covered blind individual and covered individual with a disability mean a blind individual or an individual with a disability whose blindness or disability limits the ability of such individual to access electronic instructional materials and related information technologies. 
(3)DisabilityThe term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).   
(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(5)Electronic instructional materialThe term electronic instructional material means digital curricular content including course-assigned books, journals, articles, and web pages, used by students, faculty, or administrative personnel of an institution of higher education to facilitate the teaching and learning process, including technologies used in distance education as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).  
(6)Related information technologyThe term related information technology— 
(A)means any electronic platform or delivery system used by students, faculty, or administrative personnel of an institution of higher education to access electronic instructional materials; and 
(B)includes any hardware, firmware, software, and applications required for the manipulation, annotation, and dissemination of such electronic instructional materials. 
 
